Opinion by
Orlady, J.,
The right of the appellants to maintain their bill in equity depends entirely upon their relation to the original association after participating in the election of officers in 1891, at which time the differences between the adherents of Bishops Dubs and Esher assumed a definite form in the withdrawal from the association of those who espoused the cause of Bishop Esher.
The constitution and the management of the affairs of the association show clearly that this association of ladies was entirely independent of the control of the church of which they were members. It has regularly continued its existence by meetings, elections of officers, and transaction of the business of the association in accordance with the expressed will of a majority of the members present at regular meetings. In 1891 two or more of the members of the association volunta*382rily withdrew from the association, and absolutely severed their relation to it without reservation or protest, and from this source another society was formed with substantially the same purposes as the parent society. Members of a religious society may voluntarily withdraw from it and enter another more consonant with their views, but, when they do so, they must be considered as abandoning to the adherents of the original constitution their rights to the property of the society which they leave: 20 Am. & Eng. Ency. of Law, 791. At the time of this trouble there was in the treasury of the association about two hundred dollars, which, it is claimed by appellants, was accumulated by the association for the use of the Salem’s Evangelical Church of Allentown, and that it could not be diverted from the trust for which it was raised.
The bill was filed by appellants in behalf of themselves and in behalf of such other persons as may desire to become parties to the bill, but it does not appear that the church, as such, has taken any interest in the eontroversry. The prayers were for an account of all the money, and for its increase at the time of the separation of some of the members from the association, and for the payment and delivery of all of the money and other property to the plaintiffs belonging to the society at the time mentioned.
The name, object, and membership indicates that it was a useful adjunct of the church, but it was not subordinated to the supervision or control of any external power, and this case is to be decided independent of the controversy in the Evangelical Association of North America, as that body had no right of ecclesiastical control or direction over the affairs of this association. The Salem’s Aid Society of the Evangelical Church of Allentown, Pa., was an unincorporated religious association, and an independent society with absolute power over its property.
The amendment of the constitution and the disposition of property were in accord with the law of the association as it was made by the membership.
Assuming that the interpretation put upon article 4 of the constitution, in declaring the object of the society to be “ to raise money for said church” and that “said church” was the Christian organization to which all or practically all of these ladies *383belonged, should be as contended for by appellants, we are confronted with the express reservation in the constitution that the money of the association should be disposed of as the society might agree upon; and the plaintiffs cannot now object to the action of the members who remained in the parent society. Under its constitution, the will of the'majority, fairly expressed on any subject within range of their authority, must govern: Ungangst v. Shortz, 5 Wharton, 506. Common consent and the necessities of the case have given to the majority certain powers which are a part of every such contract of membership. It was provided in the Constitution of 1776 that Societies for the advancement of learning or religion, or for other charitable and pious purposes shall be encouraged and protected in the enjoyment of their privileges and estates, but it would be certain destruction to these meritorious associations to write into the constitution provisions never contemplated at their organization, which we should in effect be doing if we should sustain the claim of the plaintiffs in this bill.
Even had the seceding members remained in the original association, and had a motion to accomplish the purpose of which they now complain been properly adopted, they, though opposing it, would be barred by it: MacDowell v. Ackley, 93 Pa. 277. As between the members, the articles of association are the fundamental rules by which the character of the association is tobe determined: Wangh v. Carver, 1 Smith’s Leading Cases, 1316, (8 Am. ed.).
The facts as found by the learned judge below are fully sustained by the evidence.
The decree of the court below is affirmed.